Citation Nr: 1124900	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-43 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for left eye corneal opacities with subconjunctival foreign body.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M.H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In his signed October 2010 substantive appeal (VA Form 9), the Veteran indicated that he did not want a hearing before a Board member.  In a subsequent November 2010 substantive appeal (VA Form 9) the representative marked that the Veteran wanted both a Board hearing in D.C. and a Board hearing at his local RO.  The November 2010 substantive appeal was not signed by the Veteran.  Also on this second VA Form 9, the representative wrote "he would like his case decided in Washington without a fact-to-face meeting."  Attached to this substantive appeal was an additional private treatment record, not previously reviewed by the RO.  In light of the totality of the document, the Board interprets this November 2010 VA Form 9 to mean that there is no request for a Board hearing (as the representative stated he did not want a face-to-face meeting), and that the Veteran is waving RO review of the additional evidence, as it indicates he would like the Board to review his case.  

The issues of entitlement to service connection for headaches, to include as due to left eye corneal opacities with subconjunctival foreign bodies and entitlement to service connection for a left eyelid scar have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's left eye corneal opacities with subconjunctival foreign body are subjectively associated with blurred vision and photophobia; the opacities do not produce visual impairment or incapacitating episodes.


CONCLUSION OF LAW

Left eye corneal opacities with subconjunctival foreign body do not meet the criteria for a rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75, 4.79, Diagnostic Codes 6001, 6009, 6066 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was also provided notice of how disability ratings and effective dates are determined.  The claim was readjudicated in the September 2010 statement of the case.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The claims file contains VA medical records and various private records submitted by the Veteran.  The Veteran was provided a VA examination in March 2009.  The examination is adequate for rating purposes.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  An evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The criteria for evaluating eye disabilities were revised effective December 10, 2008.  See 73 Fed. Reg. 66,543 (November 10, 2008) (codified, in part, at 38 C.F.R. § 4.84).  The Veteran has been in receipt of a 10 percent rating for corneal opacities of the left eye since September 27, 1969.  As such the 10 percent rating is "protected."  38 C.F.R. § 3.951(b) (2010).  

The fact that an evaluation is protected does not mean that outdated diagnostic codes are applicable to an increased rating claim.  See e.g., VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  As the Veteran's increased rating claim was filed in February 2009, only the newer eye rating criteria will be applied.

The RO evaluated the corneal opacities under 38 C.F.R. § 4.79, Diagnostic Code 6009, for unhealed eye injury.  Under this code, an eye disorder is to be evaluated based on either visual impairment due to the particular condition, or on incapacitating episodes, whichever results in a higher rating.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bedrest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79.  For a compensable rating to be warranted for an eye disorder based on incapacitating episodes, there must be incapacitating episodes having a total duration of at least one week over the past twelve months.  38 C.F.R. § 4.79

Visual impairment is evaluated based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75.  In evaluating a service-connected disorder in one eye only, visual acuity should be evaluated as though the other eye has visual acuity of 20/40.  38 C.F.R. § 4.75(c).  For impairment of visual acuity in a single service-connected eye to warrant a compensable rating, the service-connected eye must have corrected visual acuity of 20/50 or worse.  38 C.F.R. § 4.79, Diagnostic Code 6066.

Diagnostic Codes 6061-6066 provide for a 10 percent evaluation when there was 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye, 20/70 vision in one eye with 20/40 vision in the other eye, or 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066. A 20 percent evaluation is warranted only when there is 20/70 vision in one eye with 20/50 vision in the other eye, 20/100 vision in one eye with 20/50 vision in the other eye, 20/200 vision in one eye with 20/40 vision in the other eye, or 15/200 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066.

Preoperative cataract of any time is rated based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6027. 


Factual Background and Analysis

As noted above, the Veteran filed a claim for an increased rating for his left eye disorder in February 2009.  He submitted that his headaches and blurred vision warranted an increased rating.

In support of his claim, the Veteran submitted treatment records from The Eye Health Group, LLC.  In February 2009, he sought treatment for blurred near vision, and reported noticing a gradual decrease in vision during the preceding few months.  On physical examination, his unaided distance vision in  both eyes was 20/60.  He was noted to have "vitreal floaters" in the left eye.  No retinal detachment was found.  He was assessed with nuclear cataract.  In March 2009, he complained of blurred vision in his left eye and headaches.  He stated he had a "floater" that would go across his vision and would last one hour.  His unaided distance was 20/25 in his right eye and 20/30 in his left eye.  He had scattered defects in his left eye threshold fields.  He had a chorioretinal inferior scar of his left periphery.  

In March 2009, the Veteran was afforded a VA eye examination.  He reported a history of blurred vision in the left eye that would lead to a headache lasting a few hours.  He reported this combination of symptoms had occurred for the past 10 to 15 years.  He also noted that since a 1968 accident, he had also suffered from left eye light sensitivity.  He denied any history of surgery.  He reported using artificial tears as needed.  

On examination, the Veteran's right eye had uncorrected distance visual acuity of 20/40+2, and his left eye had uncorrected distance visual acuity of 20/30.  Uncorrected near visual acuity was 20/100 for the right eye, and 20/100+ in the left eye.  Best corrected distance visual acuity was 20/20 in both eyes, and best corrected near visual acuity was 20/20 in both eyes.  His extraocular muscle movements were full in both eyes.  His pupils were equal, round, and reactive to light without an afferent pupillary defect.  Slit lamp examination revealed clear conjunctive of both eyes.  The cornea of the Veteran's left eye showed two subepithelial scars inferiorly.  The eyelid of the left nasal showed a metal fragment embedded in the skin.  He also had a cortical opacity of the lens of the left eye.  The peripheral retina of the left eye showed choriorentinal scarring inferiorly and inferior temporally to temporally.  The clinical assessment was left eye corneal scars, traumatic cataract of the left eye, and chorioretinal scar of the left eye. 

A March 2010 private treatment note from The Eye Health Group showed the Veteran continued to complain of blurred vision in the left eye.  His unaided distance vision was noted to be 20/70 in the right eye and 20/50 in the left eye.  He was assessed with a small stromal scar of the left eye secondary to trauma, and it was noted to be stable.  He was also assessed with ocular migraines.

An August 2010 VA optometry note showed the Veteran had no complaints.  He had a ocular history of traumatic cataract of his left eye with corneal scars and headaches.  His distance visual acuity with corrective lenses was 20/20 bilaterally.  Slit lamp examination showed an inferior stromal scar and subepithelial scar of the left eye.  He had a cortical opacity of the left lens.  He was assessed with a history of trauma to the left eye, which was stable at the time of the examination.  He also had a cortical opacity/traumatic cataract of the left eye, and dry eyes bilaterally.  

The medical evidence shows that since March 2009, the Veteran's left eye has not had impairment of visual acuity, visual field, or muscle function that would warrant a compensable rating.  The Veteran's corrected vision was noted to be 20/20 in both eyes.  While there were differences in unaided visual acuity, the Veteran's right eye was consistently worse, and there was no indication that 20/20 vision could not be achieved with corrective lenses.  There is no assertion or evidence that the Veteran has incapacitating episodes of symptoms due to his left eye corneal opacities with subconjunctival foreign body.  There is subjective evidence that the Veteran's photophobia and occasional blurred vision are related to the left corneal opacities with subconjunctival foreign body.  Photophobia was not noted objectively.  Even if such a relationship were found, the photophobia does not affect the Veteran's visual acuity.  Additionally, seeing "floaters," blurred vision in the left eye and photophobia are not effects equivalent to incapacitating episodes, and would not warrant a compensable rating.  38 C.F.R. § 4.79.  The Board therefore finds a compensable rating for the left eye corneal opacities with subconjunctival foreign body is not warranted at any point during the course of the claim.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced, including pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). Here, the Board finds that the Veteran's statements are credible as to his complaints of photophobia and blurred vision (a claim for headaches is being referred to the RO for adjudication).  The Veteran has not indicated he has suffered from any incapacitating episodes, and objective visual acuity testing has shown he has vision correctable to 20/20 in his left eye.

The Board has also considered whether the Veteran's left eye disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010).  In this case there are no exceptional or unusual factors with regard to the Veteran's left eye opacities.  (Again his complaint of entitlement to service connection for secondary headaches is being referred back to the RO.)  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no indication from the record that the Veteran has been hospitalized for his left eye disability, and incapacitating episodes are contemplated in the rating criteria.  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for left eye corneal opacities with subconjunctival foreign body is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


